 1   Pat Lundvall (NSBN 3761)
     Amanda M. Perach (NSBN 12399)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
     lundvall@mcdonaldcarano.com
 4   aperach@mcdonaldcarano.com
 5   Vincent D. Louwagie, Esq. (pro hac vice)
     Cory D. Olson, Esq. (pro hac vice)
 6   ANTHONY OSTLUND BAER & LOUWAGIE P.A.
     90 South 7th Street, Suite 3600
 7   Minneapolis, MN 55402
     Telephone: (612) 349-6969
 8   vlouwagie@anthonyostlund.com
     colson@anthonyostlund.com
 9   Attorneys for Berthel Fisher & Company
     Financial Services Inc.
10

11                                UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13    KEN LANDOW, KEN LANDOW IRA,                         Case No.: 2:18-cv-00499-JAD-VCF
      KEN LANDOW ASSOCIATES LIMITED
      PARTNERSHIP,
14
                              Plaintiffs,
15
                                                              STIPULATION AND ORDER TO
      vs.
16                                                            CONTINUE SEPTEMBER 4, 2019
      ALVERY A. BARTLETT, JR. AND                                 STATUS CONFERENCE
17    BERTHEL FISHER & COMPANY                                     (SECOND REQUEST)
      FINANCIAL SERVICES INC.,
18
                              Defendants.
19

20           Plaintiff Ken Landow, Ken Landow IRA, Ken Landow Associates Limited Partnership

21   (“Plaintiff ”) and defendants Alvery A. Bartlett, Jr. (“Bartlett”) and Berthel Fisher & Company

22   Financial Services, Inc. (“Berthel” and collectively with Bartlett, the “Defendants” and with Plaintiff,

23   the “Parties”), by and through their respective counsel, desire to continue the status conference

24   scheduled for September 4, 2019 at 11:00 a.m. in light of the fact that Defendants’ motion to dismiss

25   Plaintiff ’s amended complaint (ECF No. 36) remains pending for a decision, discovery has been

26   stayed per order of the Court, and there is no change in the status of the proceedings. This is the

27   second stipulation for a continuance of this status conference.

28
 1            The parties request this status conference be continued for a minimum of three months to

 2   allow the court to rule on the pending motion to dismiss.

 3   IT IS SO STIPULATED.

 4   DATED: September 3, 2019

 5    McDONALD CARANO LLP                               GORDON REES SCULLY MANSUKHANI,
                                                        LLP
 6    By: /s/ Amanda M. Perach
      Pat Lundvall, Esq. (NSBN 3761)                    By: /s/ Craig J. Mariam
 7    Amanda M. Perach, Esq. (NSBN 12399)               Craig J. Mariam (NSBN 10926)
      McDONALD CARANO LLP                               300 S. 4th Street, Suite 1550
 8    2300 West Sahara Avenue, Suite 1200               Las Vegas, Nevada 89101
      Las Vegas, Nevada 89102                           Telephone: (702) 577.9300
      Telephone: (702) 873-4100
 9    lundvall@mcdonaldcarano.com                       cmariam@grsm.com
      aperach@mcdonaldcarano.com
10                                                      Attorneys for Alvery Bartlett, Jr.
      Vincent D. Louwagie, Esq. (pro hac vice)
11    Cory D. Olson, Esq. (pro hac vice)
      ANTHONY OSTLUND BAER                              THE LAW              OFFICES         OF   DAVID
12    & LOUWAGIE P.A.                                   LIEBRADER
      90 South 7th Street, Suite 3600
13    Minneapolis, MN 55402                             By: /s/ David Liebrader
      Telephone: (612) 349-6969                         David Liebrader (NSBN 5048)
      vlouwagie@anthonyostlund.com                      601 S. Rancho Dr., Suite D-29
14    colson@anthonyostlund.com                         Las Vegas, Nevada 89106
15    Attorneys for Berthel Fisher & Company            Telephone (702) 380-3131
      Financial Services Inc.                           DaveL@investmentloss.com
16
                                                        Attorney for Ken Landow, Ken Landow IRA, and Ken
17                                                      Landow Associates Limited Partnership

18

19                                                ORDER
20                           IT IS SO ORDERED:
21
              September 3, 2019
22    Dated: __________, _____
                                                        UNITED STATES MAGISTRATE JUDGE
23

24                                   IT IS HEREBY ORDERED that the status hearing scheduled for
     4819-3707-4339, v. 2
                                     September 4, 2019, is VACATED and RESCHEDULED to
25                                   10:00 AM, December 3, 2019.
26

27

28


                                                 Page 2 of 2
